DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 11/18/2020, the amendments have been considered. Claims 1, 2, 6-9, and 15-19 has been amended. Claims 1-21 are pending for examination, the rejection cited as stated below.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant asserts that the cited references do not teach or suggest “switching from the polling mode to an interrupt mode” of claim 1, because the polling frequency of the prior art Barrett is increased or decreased based on the percent utilization of the buffer pool and not interrupted.
The Examiner respectfully disagrees, as the Specification of the instant application discloses in Paragraph 0048 that in a zero-polling round, it is not necessary to update the moving average 

Based on the rationale explained above, the Examiner disagrees with the prior art being silent to the claimed embodiment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parantap Roy et al (US 10547521 B1), hereinafter “Roy” in view of David Michael Barrett et al (US 20040236880 A1), hereinafter “Barrett”.

Regarding Claim 1, Roy discloses a method for a network device to perform adaptive polling in a software-defined networking (SDN) environment (Roy, Col 19, lines 9-11, continuously collecting measurements of metrics for a host), the method comprising:
operating in a polling mode at a current polling round to detect zero or more packets that require packet processing by the network device (Roy, Col 10, lines 35-47, measuring the amount of a resource, for a characteristic of the resource. Col 13, lines 3-9, metrics may correspond to a percentage of total capacity relating to a particular resource, such as a percentage of CPU utilization, or CPU consumption, or Level 3 cache usage. However, metrics may correspond to other types of measures, such as how frequent one or more virtual machines are reading and writing to memory. Col 19, lines 9-29, measurements for user-specified intervals that are used with a threshold or a dynamic threshold);
determining packet characteristic information associated with multiple polling rounds that include the current polling round and one or more previous polling rounds (Roy, Col 20, lines 3-16, notification for each interval in for conditions (e.g., % of CPU usage) (characteristics for each interval));
based on the packet characteristic information, determining whether a resource performance condition associated with the network device is satisfied (Roy, Col 20, lines 3-16, notification for each interval in which conditions of the alarm are met (e.g., % of CPU usage). Col 19, lines 15-52, comparing metrics to a threshold in order to determine CPU usage, for example);
and in response to determination that the resource performance condition is satisfied, operating in the polling mode at a subsequent polling round (Roy, Col 19, lines 9-42, continuously collect measurements of metrics (% of CPU usage) during intervals and comparing them with to a fixed value. Col 20, lines 3-16, determining which conditions are met based on, for example, % of CPU usage);

However, Roy fails to explicitly disclose but otherwise, switching from the polling mode to an interrupt mode.
 
Barrett, from the same or similar field of endeavor, discloses but otherwise, switching from the polling mode to an interrupt mode (Barrett, Paragraph 0027, monitoring if percentage utilization meets or exceeds a predetermined threshold. Paragraph 0037, once a set amount of time has passed without any messages being received, the polling rate is set to the minimum frequency (slowest polling rate)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy in view of Barrett in order to further modify the method of collecting data from a host during an interval from the teachings of Roy with the method of dynamically adjusting polling frequency in order to preserve memory and lowering processor utilization from the teachings of Barrett.
One of ordinary skill in the art would have been motivated in order to prevent buffer overrun and wasting CPU and driver bandwidth due to excessive polling (Barrett – Paragraph 0023).


Regarding Claim 2, the combination of Roy and Barrett disclose the method of claim 1 above, where Roy further discloses further comprising:
setting the resource performance condition as a central processing unit (CPU) performance condition based on one or more of: a CPU packet processing rate, a CPU clock frequency, and a relaxation factor (Roy, Col 19, lines 30-58, detection of CPU usage during different times and configuring alarm if CPU usage is at a certain threshold).

Regarding Claim 4, the combination of Roy and Barrett disclose the method of claim 1 above, where Roy further discloses wherein determining the packet characteristic information comprises:
E472determining the packet characteristic information that includes a total number of packets detected during the current polling round and the one or more previous polling rounds (Roy, Col 22, lines 38-54, metrics measured of hosts’ resources (e.g., CPU usage). Col 23, 44-48, metrics indicate level of demand for CPU. Col 24, lines 1-26, metrics include total number of packets).
Regarding Claim 5, the combination of Roy and Barrett disclose the method of claim 1 above, where Roy further discloses wherein determining the packet characteristic information comprises:
retrieving at least part of the packet characteristic information from a moving average window maintained by the network device (Roy, Col 55, lines 22-39, summary information includes summary value for the identified metrics during a time window (e.g., the last 15 minutes, last 30 minutes, etc.)).

Regarding Claim 6, the combination of Roy and Barrett disclose the method of claim 5 above, where Roy further discloses further comprising:
in response to determination that at least one packet is detected at the current polling round, updating the moving average window to store (a) a current timestamp associated with the current polling round and (b) a number of the at least one packet polled at the current polling round (Roy, Col 3, lines 15-20, report summary metric values for the plurality of elements, wherein the summary metric values are based on metric values for all of the plurality of elements during a time window. Col 9, lines 57-61, apply analytics and machine learning to the collected metrics to provide near real-time and historic monitoring. Col 13, lines 59-61, Policy controller analyzes the metrics collected by policy agents over various time periods. Col 18, lines 1-9, reports and notifications include information presented within dashboard, and include information illustrating how infrastructure resources are consumed by instances over time. One or more reports may be generated for a specified time period. Col 24, lines 1-26, metrics include total number of packets).

Regarding Claim 7, the combination of Roy and Barrett disclose the method of claim 1 above, where Barrett further discloses further comprising:
in response to detecting an interrupt indicating an arrival of at least one packet at the network device, switching from the interrupt mode to the polling mode (Barrett, Paragraphs 0028-0031, 0034 polling rate is increased based on threshold).


Regarding Claim 8, Roy discloses a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a network device, cause the processor to perform a method for adaptive polling in a software-defined networking (SDN) environment (Roy, Col 19, lines 9-11, continuously collecting measurements of metrics for a host), wherein the method comprises:
operating in a polling mode at a current polling round to detect zero or more packets that require packet processing by the network device (Roy, Col 10, lines 35-47, measuring the amount of a resource, for a characteristic of the resource. Col 13, lines 3-9, metrics may correspond to a percentage of total capacity relating to a particular resource, such as a percentage of CPU utilization, or CPU consumption, or Level 3 cache usage. However, metrics may correspond to other types of measures, such as how frequent one or more virtual machines are reading and writing to memory. Col 19, lines 9-29, measurements for user-specified intervals that are used with a threshold or a dynamic threshold);
determining packet characteristic information associated with multiple polling rounds that include the current polling round and one or more previous polling rounds (Roy, Col 20, lines 3-16, notification for each interval in for conditions (e.g., % of CPU usage) (characteristics for each interval));
Roy, Col 20, lines 3-16, notification for each interval in which conditions of the alarm are met (e.g., % of CPU usage). Col 19, lines 15-52, comparing metrics to a threshold in order to determine CPU usage, for example);
and E472- 19 -in response to determination that the resource performance condition is satisfied, operating in the polling mode at a subsequent polling round (Roy, Col 19, lines 9-42, continuously collect measurements of metrics (% of CPU usage) during intervals and comparing them with to a fixed value. Col 20, lines 3-16, determining which conditions are met based on, for example, % of CPU usage).

However, Roy fails to explicitly disclose but otherwise, switching from the polling mode to an interrupt mode.

Barrett, from the same or similar field of endeavor, discloses but otherwise, switching from the polling mode to an interrupt mode (Barrett, Paragraph 0027, monitoring if percentage utilization meets or exceeds a predetermined threshold. Paragraph 0037, once a set amount of time has passed without any messages being received, the polling rate is set to the minimum frequency (slowest polling rate)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy in view of Barrett in order to further modify the method of collecting data from a host during an interval from the teachings of Roy with the method of dynamically adjusting polling frequency in order to preserve memory and lowering processor utilization from the teachings of Barrett.



Regarding Claim 9, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 11, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.


Regarding Claim 15, Roy discloses
A network device configured to perform adaptive polling in a software-defined networking (SDN) environment (Roy, Col 19, lines 9-11, continuously collecting measurements of metrics for a host), the network device comprising:

and a non-transitory computer-readable medium having stored thereon instructions that, in response to execution by the processor, cause the processor, to:
operate in a polling mode at a current polling round to detect zero or more packets that require packet processing by the network device (Roy, Col 10, lines 35-47, measuring the amount of a resource, for a characteristic of the resource. Col 13, lines 3-9, metrics may correspond to a percentage of total capacity relating to a particular resource, such as a percentage of CPU utilization, or CPU consumption, or Level 3 cache usage. However, metrics may correspond to other types of measures, such as how frequent one or more virtual machines are reading and writing to memory. Col 19, lines 9-29, measurements for user-specified intervals that are used with a threshold or a dynamic threshold);
determine packet characteristic information associated with multiple polling rounds that include the current polling round and one or more previous polling rounds (Roy, Col 20, lines 3-16, notification for each interval in for conditions (e.g., % of CPU usage) (characteristics for each interval));
based on the packet characteristic information, determine whether a resource performance condition associated with the network device is satisfied (Roy, Col 20, lines 3-16, notification for each interval in which conditions of the alarm are met (e.g., % of CPU usage). Col 19, lines 15-52, comparing metrics to a threshold in order to determine CPU usage, for example);
and in response to determination that the resource performance condition is satisfied, operate in the polling mode at a subsequent polling round (Roy, Col 19, lines 9-42, continuously collect measurements of metrics (% of CPU usage) during intervals and comparing them with to a fixed value. Col 20, lines 3-16, determining which conditions are met based on, for example, % of CPU usage).

However, Roy fails to explicitly disclose but otherwise, switch from the polling mode to an interrupt mode.

Barrett, from the same or similar field of endeavor, discloses but otherwise, switch from the polling mode to an interrupt mode (Barrett, Paragraph 0027, monitoring if percentage utilization meets or exceeds a predetermined threshold. Paragraph 0037, once a set amount of time has passed without any messages being received, the polling rate is set to the minimum frequency (slowest polling rate)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy in view of Barrett in order to further modify the method of collecting data from a host during an interval from the teachings of Roy with the method of dynamically adjusting polling frequency in order to preserve memory and lowering processor utilization from the teachings of Barrett.
One of ordinary skill in the art would have been motivated in order to prevent buffer overrun and wasting CPU and driver bandwidth due to excessive polling (Barrett – Paragraph 0023).


Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claims 2 and 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claims 4 and 11 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claims 5 and 12 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claims 6 and 13 above. Therefore it is rejected under the same rationale.

Regarding Claim 21, this claimed limitation is the same as the limitation addressed to Claims 7 and 14 above. Therefore it is rejected under the same rationale.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Barrett, and in further view of David Thomas et al (US 20130246350 A1), hereinafter “Thomas”.

Regarding Claim 3, the combination of Roy and Barrett disclose the method of claim 1 above.
However, the combination of Roy and Barrett fail to explicitly disclose wherein determining the packet characteristic information comprises: determining the packet characteristic information that includes a time interval between a current timestamp associated with the current polling round and a previous timestamp associated with an oldest previous polling round among the one or more previous polling rounds.

Thomas, from the same or similar field of endeavor, discloses wherein determining the packet characteristic information comprises:
Thomas, Paragraph 0047, polling rounds contain a time stamp that is used to determine if a cached file has been modified).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy in view of Barrett and Thomas in order to further modify the method of collecting data from a host during an interval from the teachings of Roy and the method of dynamically adjusting polling frequency in order to preserve memory and lowering processor utilization from the teachings of Barrett with the method of synchronizing files from the teachings of Thomas.
One of ordinary skill in the art would have been motivated because by using a polling mechanism the system will determine if a file has changed recently based on the associated time stamp (Thomas – Paragraphs 0037, 0042, 0047).

Regarding Claim 10, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claims 3 and 10 above. Therefore it is rejected under the same rationale.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAVIER O GUZMAN/Examiner, Art Unit 2446